Case:20-01947-jwb Doc #:327 Filed: 09/23/2020 Page 1 of 18

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

Inre: BARFLY VENTURES, LLC, et al.,' Case No. 20-1947-jwb
Reporting Period: August 2, 2020

MONTHLY OPERATING REPORT
File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

of
Bank Reconciliation (or of debtor's reconciliations
Schedule of Professional Fees Paid
ies of bank statements
Cash
of

Status of ‘axes
6123 or
of tax returns

OR-4
of accounts OR-4
OR-5
OR-5

 

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

 

 

 

 

Signature of Debtor Date
Signature of Joint Debtor Date
A© L Spas. 09/22/2020
Signature of Authorized Individual* Date
Ned Lidvall Interim CEO
Printed Name of Authorized Individual Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a parmership; a manager or member if debtor is a limited liability company.

1- The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC
Holdings, LLC (d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC ($229), HopCat-Chicago, LLC (7552),
HopCatConcessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad
Ripple}(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999),
HopCatLouisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St.
Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)(4255).
Case:20-01947-jwb Doc #:327 Filed: 09/23/2020 Page 2 of 18

Inre: BARFLY VENTURES, LLC, et al. Case No. 20-1947-jwb
Debtor Reporting Period: August 2, 2020

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

See MOR 1 - Disbursements

 

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

THE FOLLOWING SECTION MUST BE COMPLETED

 

TOTAL DISBURSEMENTS

 

LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS

PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (ic. from escrow accounts) : $
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES

 

 

 

 
09/23/2020 Page 3 of 18

327 Filed:

20-01947-jwo Doc #:

Case

in re: BARFLY VENTURES, LLC, et al,
Debtor

MOR 1 - Disbursements

Caso No. 20-1947-jwb
Reporting Period: August 2, 2020

 

 

 

 

In-transit Beginning Ending Bank In-transit

6/28/2020 (deposits/ x- Balance Service Charges Balance (deposits/ x- Ending Balance

Balance Sheet fer/disb.) 6/28/2020 Deposits Disbursements X-Fer Out X-fer In Chargebacks & Other 8/2/2020 fer/disb.) BS 8/2/2020
Chemical 5015 $ 62,769 $ - $ 62,769 $ 70,581 $ 17,812 $ 94 § 9,906 $ (7) $ 9,899
Chemical 7488 $ 5,692,096 $ - $ 5,692,096 $ 5,272 $ 2,023,434 $ 30 § 3,673,903 $ - $ 3,673,903
Chemical 5554 $ 1,000 $ (1,000) $ : $ 535,481 $ 484,670 $ 2,639,434 $ 1,619,283 $ (257,230) $ 1,362,053
Main Merchantile 4777 $ 173,655 § 75,890 S$ 249,545 $ 35,062 § 1,521,668 $ 624,407 $ 1,995,092 $ 1,186 $ 132,438 $ (88,057) $ 44,381
Mercantile 6311 $ 112 $ 272 § 384 $§ - §$ - §$ - $ - § - -$ 271 $ 113 $ os 113
Mercantile 6926 $ 30,015 $ 4 $ 30,019 $ 3 $ 30,022 $ (7) $ 30,015

FSA-Mercantile 0888 $ - $ - $ - $ 189 $ 154 $ 35 S$ (35) $ -
GRBC-Mercantile 1069 $ 9,876 $ (9,876) $ - $ 74,308 $ 4,666 $ 69,987 $ - $ 82 $ 73 =5 (o) $ 9,400 $ 9,400
AA-Mercantile 3877 $ 23,937 $ (23,937) $ - $ 180,722 $ 14,602 $ 165,796 $ - $ 244 $ 80 $ (0) $ 24,096 $ 24,096
GRbel-Mercantile 0488 $ 26,312 § (26,312) $ - $ 179,275 $ 28,088 S$ 150,939 $ - $ 165 § 84 $ {o) $ 24,001 $ 24,001
HCBR 3840 $ 32,834 S (31,834) $ - S$ 143,686 S$ 9,381 $ 132,691 $ - S 1,493 $ 76 5 45 S$ 11,027 $ 11,072
HC Detroit 3859 $ 17,270 $ (17,270) $ . s 187,937 $ 13,863 S$ 173,774 $ - $ 219 $ 81 $ 0s 21,262 S$ 21,262
HCEL8171 $ 19,586 $ (19,586) $ - $ 138,532 $ 10,497 $ 128,067 $ 685 $ 572 $ 81 $ os 16,471 $ 16,471
HCGR 4123 $ 16,975 $ (16,975) $ - $ 156,399 $ 17,964 $ 139,029 $ 737 ~«$ 111 $ 82 $ (0) $ 20,750 $ 20,750
HCHOL 0451 $ 15,543 $ (15,543) $ - $ 146,398 $ 14,952 $ 131,144 $ - $ 222 $ 73 $ 0s 5,333 $ 5,333

HCKC 9044 $ 4$ (4) $ - § - § 1g $ 187 $ 273 $§ - § 68 $ - $ - § -
HCKZ 9227 $ 13,722 $ (13,722) $ - $ 138,988 $ 17,850 $ 120,804 $ - $ 303 $ 30 $ os 19,634 $ 19,634
HCLN 0830 $ 19,293 $ (19,293) $ - $ 129,113 $ 12,348 S$ 119,862 $ 3,327 S$ 154 $ 75 $ os 18,503 $ 18,503
HCLV 8353 $ - $ - $ - § - § 251 $ - §$ 319 $ - $ 68 $ - $ 6 $ 6
HCLX 5216 $ (46) $ 1 $ (45) $ - $ 20 $ - $ 37 $ . $ 68 $ (45) $ - S (45)

HCMD 8215 $ - $ - $ - S 2,078 §$ 67 § 2,115 S$ 172 $ - s 68 $ (o} $ - $ -

HCMN 8664 $ - $ - $ je $ 2 $ 85 $ - $ 68 $ - §$ - § -
HCRO 9062 $ - § - $ - § (14) $ (14)
Stellas 4115 $ 17,148 $ (17,148) $ - S 148,034 -$ 9,537 $ 138,341 $ - $ 73 =$ 82 $ (0) $ 19,161 $ 19,161
Waldron4460 $ 31,391 $5 1 $ 31,392 $ 251 $ 319 $ 68 $ 31,392 $ - $ 31,392
HCCHIC6863 $ 1306S (13) $ - $ - s 135 13
HCLIN8959 $ 38,633 $ (28,633) $ 10,000 $ 12,297 $s 12,265 $ 32 $ 10,000 S$ 28,710 $ 38,710
BFV4153 $ 97,254 S$ (41,968) $ 55,286 $ 270 $ 103,484 $ 75,229 $ 22: $ 26,740 $ (638) $ 26,102
BFV9371 $ 45,710 $ (35,710) $ 10,000 $ 532 $ 13,000 $ 13,690 $ 1,460 $ 9,762 S$ 29,914 $ 39,676
BFV9828 $ 23,500 $ 23,500 S$ 17,512 $ 1,477 $ 25,500 $ 12,000 $ 10,070 $ 15,965 S$ 72,551 $ 88,516

Debit card coliateralimisc S (5,625) $ (24,375) $ (30,000) $ (30,000) $ 30,000
§ -
Total $ 6,378,477 $ (243,531) $ 6,134,947 $ 1,696,646 $ 2,283,846 $ 4,759,500 $ 4,759,500 $ 3,638 §$ 14,551 §$ 5,529,558 $ 4,845 $ 5,534,402
Prior Month Reversal $ (75,890)
Disbursements intransit _$ 345,287

 

Total Disbursements _$ 2,553,243

 
Case:20-01947-jwo Doc #:327 Filed: 09/23/2020 Page 4 of 18

Inre: BARFLY VENTURES, LLC, et al. Case No. 20-1947-jwb
Debtor Reporting Period: August 2, 2020

BANK RECONCILIATIONS
Continuation Sheet for MOR-1
A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

PER BOOKS

BALANCE
DEPOSITS IN TRANSIT ‘ACH
-) OUTSTANDING CHECKS
TTACH DPI ANA See Attachment MOR 1a
BANK BALANCE * .
bank balance must
balance per books

IN TRANSIT Amount Amount Date Amount Amount

OUTSTANDING

 
Case:20-01947-jwo Doc #:327 Filed: 09/23/2020 Page 5 of 18

Inre: BARFLY VENTURES, LLC, et al. Case No. 20-1947-jwb
Debtor Reporting Period: August 2, 2020

SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID

This schedule is to include all retained professional payments from case inception to current month.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case:20-01947-jwb Doc #:327 Filed: 09/23/2020 Page 6 of 18

Inre: BARFLY VENTURES, LLC, et al. Case No. 20-1947-jwb
Debtor . Reporting Period: August 2, 2020

STATEMENT OF OPERATIONS
(income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

Revenues
: Returns and Allowances
Revenue

Cost of
Other Costs (attach schedule

Sold

and Truck
Debts

Benefits

and Maintenance
and Lease

‘AXES -
‘axes - Real Estate

‘axes - Other

‘ravel and Entertainment

attached schedule

Profit Before
essional Fees
. 8. Trustee

Earned on
from Sale

 

*"Insider" is defined in 11 U.S.C. Section 101(31).
Case:20-01947-jwo Doc #:327 Filed: 09/23/2020 Page 7 of 18

Inte BARFLY VENTURES, LLC, sta. Case No, 20-1947 wb
Debtor Reporting Period: August 2, 2020

BarFly Ventures LLC
Net Income Statement

    
 

   
  

        
        
   

  

   
     
    
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
     
   
  
 
 
 
 
 
 
 
 
 
 
 
 
   
 
     
  
 
 
 
 
 
    
 
 
 
     
 

  

   
   

Hopcat Grand Rapids % ‘Stelas Barfly Events Hopcat East Lansing
P?-2020 P7-2020 P?-2020 P7-2020
Actuals Actuals
Restaurant Sales Value %oOfNR Value Value MOfNR
Sales - Food 910,777 774 98,758 78.4
Sdes - Beer 26,872 18.8
Sales - Brewed Bear 9 0.0% %
‘Sales - Wineiquor 6,688 47h R
Sales - Beverages 2,706 1.9%
Sdies - Renta 0 0.0%
Sdes - Retail 7 01%
Sales - Gaming 0 0.0%
Sdes - Loyalty 134) DAS
Gross Restaurant Sales 146,986 102.7%
Less Discount andGomps
Discount(Comps):44002 - Bear oO 0.0%
Discount (Gomp) GRBC Draft 0 0.0% 3
Discount {Comps):44003 - Wine 0 0.0%
iscount (Comps):44004 - Liquor 0 0.0%
Discount (Comps}:44005 - N/A Beverage. 0 0.0%
Discount (Comes):44004 - Food Q 0.0%
Discount (Gormmps}:44008 - Retail 9o 0.0%
Discount Guest Comp 6 00%
Loyalty Expense oO 0.0%
Discount (Gomps):44008 - Gift Gard Discount a 0.0%
Discount (Promo) - Beer 0 0.0%
Discount (Promo) - Brewed Beer 0 0.0%
Discount{Promo) - Liquor 0 0.0%
Discount{Promo) - Food 0 0.0%
Less: Discount and Comps (3,821) 2.7%: (2,491
eer,

 

Cost of Sales
Cost of Sales -Pork 1,600 1%
Cost of Sales -Seat/Other Meat Cost 3.763, 26%
Cost of Sales 6s 05%
Costs of Sdes - Poultry 2,832 2.0%

Cost of Sales - Produce 3,260 2.3%

Cost of Saas - Dairy Cost 4.947 35%
Cost of Sales - Bakery 1,788 1.2%
Cost of Sales - Grocery 6214 43%
Gost of Saies - Potato Gost 2,902 2.0%

Gost of Sales - Bear 8,568 6.0%

Cost of Saas - Brewed Beer Q 00%

Gost of Sales -Winaiquer

Cost of Sales -Baverages:
re

  

18,021
24,190

Total Wages 48,177 33.7%

Taxes & Benefits .
Payroll Taxes : 5,620 3.9%
Employee Benefits - Health 2,723 1.9%
Employee Benefits - House Accounts 0 0.0%
Employee Benefits - Vacation 143)
Employee Benefits - Workers Comp

Tota Taxes & Benafits

Restaurant Operating Expenses
Controtlable Expenses.

       
 
 
  
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
      
       
    
 
 
 
 
   
 
 

Advertising & Merketing 860 0.8%: 453 04
Cash Over/Short 9278 85%. (1,878)
Education and Training 0 0.0% 0
Employea Incentives 0 0.0%. o
Janitorial 3543 25% 3,200
Outside Services 7.505 5.2%
Repairs & Maintenance 5,585 39%
Supeiies 15,732 11.0%
Travel 0 0.0%
Total Controllable Expenses: 42,503 29.756:
Profit Alter Controllable Expenses 5,675 4.0%

Non-Controllable Expenses
Bank Servica Charges 87 0.1%
Business Taxes 541 0.4%
Chaviteble Contributions 0 0.0%

Equipment Rentals 1,347 0.9%
Food Research 0 0.0%
Gift Card Discount 2,497 0.02
insurance 1,861 1.3%
‘Legal Fees: o 0.0%
Licenses & Permits 324 0.2%

Meals & Entertainment 242 0.2%

Merchant AccountFeas . 1,558 1.1%
Music, Cable, Intamet 3,898 2.7%
Processing Faas 7075 49%
Professiona Fees 0 0.0%

Recruiting Faas 0 0.0%.
Storage 0 0.0%:
Teleohone 598 0.4% 504 os%
Utilities 9,332 65% 6,085 5.4%

Total Non-Controllable Expenses 29,357 205% 20,946

Restaurant Occupancy Costs
Rent- Building 12,585 8.8%:
Rent- Otter (625) 0.4%:
CAM Expenses 3,476

Real Estate Taxes:

  
 
  
    
     
 
  
 
 
 
   
  
 

Depreciation and Amortization
Depreciaton Expense 6,772
Amorttizaton 0

 
 
 

 
 
 

20,067 164%
0 00%

 

 
 
  

GBA Allocation 28,341 19.8% 0
Preopening Expenses: Qo 0.0% 4 0 .

Impairment and Disposal Charges oO 0.0% 9

tncome from Operations . (74,234) 51.9% (8,208)

Interest Expense: 29,766 20.8% Qo
Rectganizaton Costs 328
Other Income
Gift Card Breakage 0 0.0%
Other Income. 1,018} 0.7%

Total Other Income (1,018) 0.7%

  

ssn
na
Case:20-01947-jwo Doc #:327 Filed: 09/23/2020 Page 8 of 18

inre) BARFLY VENTURES, LLC, eta.
Debt

    
   
     
 

       
    
         
   
 
       
    
    
  

       
      
 

  

     
  

      
 

    
 

BarFly Ventures LLC
Net Income Statement
Hopeat Broad Ripple # Hopeat Detroit Hopcat Ann Arbor Hopcat Madison Hopeat Lexington
P?-2020 P?7-2020 P?-2020 P?-2020
Actuals Actuals Actuals Actuals
Restaurant Sates: Value ‘of NR Value %ofNR Value SOFNR Value Value %OfNR
Sales - Food 83,031 79,85 157,382 85.6% 121,452 90 00%
‘Sales - Beer 20,470. 19.7% 19,525 10.6% 0
‘Sales - Brewed Beer 0 00% G 00% Qo
Sdles - Wine/Liquor 3573 34% 9,120 5.0% 0
‘Sales - Beverages 1,661 1.6% 0
Sdes - Rental 0 0.0% O
Saes - Retal 0 0.0%: 0
Sates - Gaming 0 0.0% 0
‘Sates - Loyalty 156) Di%
Gross Restaurant Sales 708,579 104.436! 0

Less: Discount and Comps

 
 
 
 
 
 
 
 
 
 
 
 
 
 

Discount (Gorrps):44002 - Beer ° 00% °° 0.0% &
Discount (Comp) GRBG Draft 0 00% 9 0.0%
Discount (Corrps}:44003 - Wine. 0 00% 0
Discount (Gomps):44004 - Liquor Q 0.0% 0
Discount {Comps).44005 - N/A Beverage QO aG% 0
Discount (Comps):44001 - Foad 0 ao% 0
Discount (Comps}:44009 - Ratzil 9 00% 0
Discount Guest Gomp 0 0.0% 0
Loyalty Expense o 0.0% 9
Discount (Gomps):44008 - Gift Gard Discount 8 00% 0
Discount (Promo) - Beer oO 00% 9
Discount (Promo) - Brewed Beer 6 oO
Discount {Promo} - Liquor o Q
Discount(Promo) - Food 0 o
o

    

jiscount and Comps
RE

  
  
 
 
 
 
 
 
 
 
 
 
 
 
 
   
    
 
 
 
 
 
 
    
 
 
  
   
  
 
       
      
 

 

Cost of Sales
Cost of Sales -Pork 1,057 1.0%
Gost of Salas -Beaf/Otner Meat Cost 2,215 2.0%:
Coat of Sates -Fish S17 05%
Costs of Sales - Poultry 2,604 2.4%

Cost of Sales - Produce 2,645 24%

Cost of Ses - Dairy Cost 3,351 a1%
Cost of Sates -Bakery 1.459 1.3%
Cost of Saas -Grocay 4,900 44%
Cost of Sales - Potato Cost 1,888 1.7%

Cost of Sales - Beer 4,447 41%
Cost of Sales - Brewed Bear oO

Cost of Sales - Wine/Liquor
Gost of Sales - Beverages

Total Wages

Tames & Benefits
Payroll Taxes: 4,553, 44%
Employee Benefits - Heath 2,567 21%
Employee Benefits - House Accounts. 0 00%
Employee Benefits - Vacation (165) 01%

Employea Benefits - Workers Como
Total Taxes & Benefits

Restaurant Operating Expenses
Controtiable Expenses

Advertising & Marketing 237 0.2%
Cash OverfShat (46102) 4.4%
Education and Treining 0 0.0%
Employee Incentives ° 0.0%
Janitorial 1.476 1.4%
Outside Services 2,482 21%
Repairs & Maintenance 7,101 68%
Supplies : 10,966 10.5%
Travel ° 0.0%

Total Controllable Expenses 17,352 16.7%) 26,617

Profit After Controllable Expenses galt 9.0% 3,162

Non-Controliadle Expenses:

       
 
    
 
 
 
 
 
 
 
 
 
 
  
 
  
 
  
 
 
 
   
 
 

Bank Service Chagas. 76 O1% at 0.0%
Business Taxes 1,038 1.0% 2,486 1.4% .
Charitable Contributions o 0.0% 0 0.0%
Equipment Rentals 1,568 4.5% 1,084
FoodResearch 0 0.0%
Gift Gard Discount 56 01%
Insurance 2,483 2.4%
Lona Fees 0 0.0%.
Licenses & Perits i” 0.2%
Meals & Entertainment 0 0.0%:
Merchant AccountFeas . 950 og%
Music, Cable, Intamet 3,254 31%
Processing Feas 5,904 5.7%
Professional Fees 0 0.0%
Recruiting Fees o 00%
erage ° 0.0%
Telephone 27 03%
stities 8,755 8.4%
Total Non-Controliable Expenses 24582 © 23.6%

 

eee o Uae

 
    

Restaurant Occupancy Costs
Rent- Building 26,770 28.7%
Rent- Other (4,409) 42%
CAMEspenses | 5514
Real Estate Taxes °

Depreciation and Amortization
Dapreciation Expense 23,810
Amortzation 9

 
 
 
 
    
 
 
 
 
 
 
 
 
  

G&A Allocation

Preopening Expenses: O 0.0%
Impairment and Disposal Charges o 00%
Income from Operations (87,449) 841%
Interest Expense 21,628 20.8%
Reorganization Costs 325
Other Income

Gift Card Breakage 9 0.0%
Other Income 364 03%
Total Other Income 354 03%
Case:20-01947-jwo Doc #:327 Filed: 09/23/2020 Page 9 of 18

inra BARFLY VENTURES, LLC, ata.
Debtor

BarFly Ventures LLC
Net Income Statement

       
  

   
   
  
     
      
     
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
 

    
  

   

       
      
  

Hopcat Loulsville Hopcat Lincoln Hopcat Kalamazoo Hopeat Kansas City Hopcat Royal Oak

   
  

 

P7-2020 P?-2020 P7-2020 P7-2020
Actuals Actuals Actuals
Restaurant Sates Value % of NI Value %6 of NR Value
‘Sales - Food 0.0% 85,895, 78.7%
‘Saas - Beer 0.0%

24,375
Sdes - Brewed Bear 0

Sales - WinalLiquor 3,788

3

Sdes - Beverages 0.0% %
Sales - Renta 00%
‘Sales - Retail Q0%
Sdies - Garning 00%
Szies - Loyalty : 0.9%

3

Gross Restaurant Sales
Less: Discount and Conps
Discount (Gomps}:44002 - Beer

Discount (Comp) GRBG Draft 0.0%
Discount (Gomps):44003 - Wine 0.0%
Discount (Gormps):44004 - Liquor 0.0%
Discount (Gorps):44005 - N/A Beverage 0.0%
Discount{Corrps):44001 - Food 00%
Discount{Corps):44009 « Retat 0.0%

Discount Guast Comp )

Lovaity Expense 00%

Discount (Gomps):44008 : Gift Card Discount

Discount (Promo) - Baer

‘Discount(Promo) « Brewed Beer

‘Discount {Promo} - Liquor

Discount (Promo) - Food

‘ount and Comps
aa

lIaaaeaccc0c0cD0 e000
2

 

Cost of Sales

Cost of Salas - Pork 9

Cost of Sales - BeaffOther Meat Gost 0

Cost of Sales - Fish 9

Gosts of Safes - Poultry 9

Cost of Sales - Produce 0 0%:

Gost of Sales -Dairy Gost 0

Gost of Salas -Bakery 9

Cost of Sales -Grocery 0

Cost of Saas - Potato Cost 0
Gost of Sales -Beer (2,330) 00%
Cost of Sates - Brewed Beer 9 00%
Gost of Sates - WineLiquor o
Gost of Sates - Beverages 6G
Gost of Sales - Retail 9

Total Labor

  
          
     
 
 
 
 
 
    
 
       
         
    
   

RestaurantLabor

Wages - Sday a7 00% 20,728 19.0%

‘Wages - Hourly 0 0.0% 22,560

‘Wages - Sonuses 2 0.0% 0
Total Wages 917 0.0%: 43,288
Taxes & Benefits

Payroll Taxes: 1 O0%

Employee Benefits - Health 0 0.0%.

Exmptoyee Benefits - House Accounts: 0 0.0%

Employes Benefits - Vacaton 9

Employee Benefits - Workers Comp. 0

efits 1

   
 

Restaurant Operating Expenses
Controllable Expenses

Advertising & Marketing 0 0.0% (2513) 2.3%.
Cash Over/Short 0 0.0% (4693) 43%
Education and Training 0 0.0% a 00%
Employes fncentives 0 0.0% 0 00%
Janitorial 0 0.0% 6,703

Outside Services: 6,603, 00%

     
  

 
 

889
4,288 1.2%

     
    
      
  
 
      
     
      
 
   
 
 
 
 
 
 
 
  
 
 
  
 
 
 
 
   
 

    

   

Repairs & Maintenance 686 00% 42,271)

Supplies 450 0.0% 12,047 11.0% 289

Travel 7 0.0% Qa 0 0.0%
Tota! Controllable Expenses. 7,746 0.0%: 13,731 12.6%: B42

    

Profit After Controllable Expenses (6,404) 0.0%: 16,961 (542)

Non-Controiiable Expenses:

Bank Service Charges 1 00% 44 00%
Business Taxes 1615 0.0% 888 08%
Cheariteble Contributions: 0 00% 0 00%
Equipment Rentals 782 0.0% 1,400 1.3%
FoodResearch “90 00% 0
Gift Card Discount 56 00%
Insurance 448 0.0%
Legal Fees 0 0.0%
Licenses & Permits . 1,046 00%
Meds & Entertainment 9 00%
Merchant AccountFees 1 00%
Music, Cable, Intemet 5,271 00%:
Processing Fees 0 0.0%
Professional Fees: 0 00% 3
Recruiting Fees 0 00%
jt o 0.0%
Telephone. o 00%
Utilities 4,06 00%
Total Non-Controliable Expenses 43,522

Restourant Occupancy Costs
Rent- Building 36,418 00%
Rent- Other (2,704) 0.0%
CAM Expenses

Real Estate Taxes

 
   
 
     
   
     
       
       
   
 
 
  

Depreciation and Amortization
Depreciation Expense 43,160 25,068
orb

873
OTE

 

 

GBA Altocation 0 .
Precpening Expenses 0 0.0%
impairment and Disposal Charnes 0 00%

21,612

0 00%

tneome from Operations £105,818) O.0%RE (66,378) 60.8%
Interest Expense 378 00% 22,698 20.8%
Reorganizaton Costs RS MS
Other Income
Gitt Card Breakage 0 00%
Other Income 0 00%

‘Total Other Income. 0 0.0%
Case:20-01947-jwb Doc #:327 Filed: 09/23/2020 Page 10 of 18

Inve: BARFLY VENTURES, LLC, etal.
Dedtor

BarFly Ventures LLC
Net Income Statement

    

      
    
     
    
  
  
     
    
     
        
 
   

   
  
  
    
 
 

 

Hopcat -Holtand
P?-2020
Actuals

Value %ofNR

   
   
   
    
 

Hopcat GR-Beltline
P?-2020
Actuals

Value % of NR
122,542 80.6%
24,308
Qo

 
   
  
  

Hopcat Minneapolis,
P?-2020
Actuals

Value Sof NR

Hopcat-St. Louis
P7-2020
Actuals

Value %of NR

oO

       
    
  

Restaurant Sales Value %ofNR
Sates - Food 9
Sdes - Beer o
‘Sales - Brewed Beer a
Sales - Wine/Liquor 9 00%
9
0
0
oO

 

‘Sales - Beverages
Sales - Renta
Sdes - Retall
Sales - Gaming
Sdas - Loyalty
Gross Restaurant Sales. a 0.0%:
Less: Discount and Gomps
Discount (Comps):440(2 - Beer 0
Discount (Comp) GRBC Draft 0
Discount {Gomnps):44003 - Wine 0
Discount {Gomps):44004 - Liquor 0
Discount {Comps):44005 - N/A Beverags 9
Discount(Gorpsy44003 - Food 0
Discount (Comps}.44009 - Retal o
Discount Guest Comp 0
o
0
0
0
9
9

ecac0090
2

lo

3

Re
°]
)
2

nm

Loyalty Expense
Discount (Gornps):44008 - Gift Card Discount
Discount (Promo) - Beer
Discount{Promo) - Brewed Beer
Discount {Promo} - Liquor
Discount {Promo} - Food
Less: Di

Ho COO COCO OS OCOD000

 

4
|
q

 

Cost of Sales
Cost of Saas -Pork
Cost of Sales - Beat/Other Meat Cost
Cost of Salas -Fish
Costs of Sales - Poultry
Cost of Sales - Produce
Cost of Sales - Dairy Cost
Gost of Sdes - Bakery
Cost of Sales - Grocery
Gost of Sales - Potato Cost
Cost of Sales - Beer
Gost of Sales - Brewed Beer
Gost of Salas - Wine/Liquor
‘Cost of Sates - Beverages

    
 
 
 
 
 
 
  
    
   

lnc aco OCD eODCDD000

   

JBloo CODD COD OB OOG
Blo pO COD DDO DCD Oe

 

 

Total Labor

ResteurantLabor
‘Wanes - Sday oO 0.0
Wages - Hourly 0 0.0
‘Wanes - Bonuses: 2 0.0%

Total Wages 0 0.0% #

Taxes & Benefits
Payroll Taxes 0.0 0.0%

 
 
 
 
 
  

0
Emipioyea Benafits - Health 9
Employes Benefits - House Accounts 0
Empioves Benafits - Vacation 0 0.0
Employes Genafits - Workers Comp Qo
Tota Taxes & Benefits 9

Bloc oc o
°
g

sy

  
  
 
   
         
     
   
 
     
      
 
 
 
 
 
 
 
 
 
   
    
   
 
 
 
 
    
    
    
    
 
 
   
 
 

we

Restaurant Operating Expenses
Controllable Expenses

Advertsing & Marketing ° 00%!
Cash Over/Short 0 00%) ; ot
Education end Training 0 0.0% : 0 0.0%
Employee incentives oO oo 0 0.0%
daniteia 0 0.0 2847 21%
Outsida Services 233 oo: 3,895 3.2%
Reoairs & Maintenance 0 0.0: 465 0.4%
Supplies 319 oo 19,584 11.2%
Travel 0.0% ° 0.0%
Total Controllable Expenses 552 0.0% , 20,817 «17.2%
ProfitAfter Controllable Expenses . (552) 0.0% 24,087

Non-Controllable Expenses
Bank Sevica Charges 0 0.0%
Business Taxes 1919 00%!
Chaviteble Contributions 0 0.0%
Equipment Rentals 1123) 0.0% §
Food Research 0 © 0.0%5
Gift Card Discount 0 00%

Ingurence 350 (0.0%

 

Legal Fees 0 00:

Licenses & Permits . 180 0.0:

Meas & Entértainment 0 0.0% ,
Merchant Account o0s Zit 1.8% #

3591

Music, Gable, Intemet (448) 00:
Procassing Foas 325 2.0
Professional Fees 0 0b’
Recruiting Feos 0 09

Storage 0 06
Telephone 0 0
Utilities (693) 0.0%
Total Non-Controtlable Expenses 1540 0.0% %

TANTS 4.7%
28,528

Restaurant Occupancy Costs
Rent- Building

  
 
  
  
  
 
 
 
 
 
 
 
 
  

a

Depreciation and Amortization
Depreciation Expense
Amortization

saree

pee

 

G&A Allocation

Preopening Expenses

Impaitment and Disposal Charges
Income from Operations:
Interest Expense

Reorganization Gosts

Other income.

Gift Card Breakega

Other income
Total Other Income
Case:20-01947-jwb Doc #:327 Filed: 09/23/2020 Page 11 of 18

Inre: BARFLY VENTURES, LLC, et al. Case No. 20-1947-jwb
Debtor Reporting Period: August 2, 2020

BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

to Insiders*
Assets

Account
Account

to

 

"Insider" is defined in 11 U.S.C. Section 101(31).

1 At December 3 1, 2018, the Company had unsecured, noninterest bearing advances due from a member in the amount of $1,554,059"
Case:20-01947-jwb Doc #:327 Filed: 09/23/2020 Page 12 of 18

Inre: BARFLY VENTURES, LLC, etal. Case No. 20-1947-jwb
Debtor Reporting Period: August 2, 2020

BALANCE SHEET - continuation sheet

SULY

Tax

Revenue

Electric

 

Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
into a separate account, such as an escrow account.
Case:20-01947-jwo Doc #:327 Filed: 09/23/2020 Page 13 of 18

Inre: BARFLY VENTURES, LLC, etal. ~ Case No. 20-1947-jwb
Debtor . Reporting Period: August 2, 2020

STATUS OF POSTPETITION TAXES
The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.

Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

See Attachment MOR da

Total Federal Taxes

T State and Local
otal

 

SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

 

‘otal Debts $691 1,313

Explain how and when the Debtor intends to pay any past-due postpetition debts.

*"Insider" is defined in 11 U.S.C. Section 101031).
Case:20-01947-jwo Doc #:327 Filed: 09/23/2020 Page 14 of 18

Inre: BARFLY VENTURES, LLC, et al.

Statistical Summary

Company:FB7 - Barfly Ventures LL Service Center:0056 Great Lakes

Status:Under Review

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Week#:27 Pay Date:07/06/2020 P/E Date:06/28/2020
Qtr/Year:3/2020 Run Time/Date:15:38:48 PM EDT 07/02/2020
Taxes Debited Federal Income Tax 23,701.04
Earned Income Credit Advances 0.00
Social Security - EE - 20,490.98
Social Security - ER 20,626.93
Social Security Adj - EE 0.00
Medicare - EE 4,781.66
Medicare - ER 4,824.04
Medicare Adj - 0.00
Medicare Surtax - EE 0.00 ..
Medicare Surtax Adj - EE 0.00
COBRA Premium Assistance Payments 0.00:
Federal Unemployment Tax 776.62
Families First FMLA-PSL Payments Credit 0.00
Families First ER Medicare Credit 0,00
Families First FMLA-PSL Health Care Premium
Credit 0.00
CARES Retention Qualified Payments Credit . a 0.00
CARES Retention Qualified Health Care Credit _ 0.00
State Income Tax 11,238.45
Non Resident State Income Tax 0.00
State Unemployment Insurance - EE*. 0.00
State Unemployment Insurance Adj - EE 0.00
Insurance - EE * 9.00
Insurance Adj - EE 0.00
State Unemployment/Disability Ins - ER 2,994.00
State Family Leave Insurance - EE 0.00
State Family Leave Insurance - ER 0.00
State Medical Leave Insurance - EE 0.00
State Medical Leave Insurance - ER 0.00
Transit Tax - EE 0.00
Workers’ Benefit Fund Assessment - EE 0.00
Workers’ Benefit Fund Assessment - ER 0.00
Local Income Tax 2,539.99
Schoo! District Tax 0.00
Total Taxes Debited 92,024.67
Other Transfers Full Service Od.
Wage Gamishmenis Acct. No. Fi OOSSI77 7 Tran ABAOT O41 3829 4,424.90
_ Total Amount Debited From Your Account até,
Bank Debits & Other Liability OTE a T0
“Adjustments/Prepay/Voids 0.00

 

 

Taxes- Your Responsibilit

 

None this payroll!

MOR 4a - Payroll Summary 1

Case No. 20-1947-jwb

Reporting Period: August 2, 2020

 

 

272,012.43

 

 

242,012.45

 

372,012.45
Case:20-01947-jwo Doc #:327 Filed: 09/23/2020 Page 15 of 18

Inre: BARFLY VENTURES, LLC, et al.
Debtor

Statistical Summary
Company:FB7 - Barfly Ventures LL Service Center:0056 Great Lakes

Status:Under Review

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Week#:29 Pay Date:07/20/2020 P/E Date:07/12/2020

Qtr/Year:3/2020 Run Time/Date:16:21:03 PM EDT 07/16/2020

Taxes Debited Federal Income Tax 9,280.17
Earned income Credit Advances 0.00
Social Security - EE 17,423.67
Social Security - ER_ 17,507.92
Social Security Adj - EE 0.00
Medicare - EE 4,072.50
Medicare - ER 4,094.59
Medicare Adj - EE 0.00
Medicare Surtax - EE 0.00
Medicare Surtax Adj - EE 0.00
COBRA Premium Assistance Payments 0:00
Federal Unemployment Tax - §02:14
Families First FMLA-PSL Payments Credit 0:00.
Families First ER Medicare Credit 0.00
‘Families First FMLA-PSL Health Care Premium *
Credit 0.00
CARES Retention Qualified Payments Credit. 0.00
CARES Retention Qualified Health Care Credit 0.00
State Income Tax : 9,680.12
Non Resident State Income Tax 0.00
State Unemployment Insurance EE 0.00
State Unemployment Insurance Adj - EE 0.00
State Disability Insurance-EE * 0.00
State Disability Insurance Adj - EE 0.00
State Unemployment/Disability Ins - ER 1,930.53
State Family Leave Insurance - EE 0.00
State Family Leave Insurance - ER 0.00
State Medical Leave Insurance - EE 0.00
State Medical Leave Insurance - ER 0.00
Transit Tax - EE 0.00
Workers’ Benefit Fund Assessment - EE 0.00
Workers’ Benefit Fund Assessment - ER 0.00
Local Income Tax 2,238.43
School District Tax 0.00

MOR 4a - Payroll Summary 2

Case No. 20-1947 -jwb
Reporting Period: August 2, 2020

 

Note: If you have requested ADP to defer your Employer
Social Security taxes under the CARES Act, this report
will not display the amount that will be deferred. The
actual amount of Employer Social Security tax deferred
will be displayed on your Tax invoice in ADP
SmartCompliance with Reason Code CV.

 

 

 

 

 

 

 

 

Total Taxes Debited : 76,730.07
Other Transfers Full Service Direct Deposit Acct. No.4100234/7/ Trani/ABAO (2413829 103,277.07
‘Wage Garnishments Acct. No.4100234/7/Tran/ABA0 2413829 1,849.16

- Total Amount Debited From Your Account 24t,
Bank Debits & Other Liability CHECKS ETT
O27

 

 

-= — Tat Ts
Taxes- Your Responsibili

None this payroll

 

 

241,944.11

 
09/23/2020 Page 16 of 18

327 Filed:

20-01947-jwb Doc#

Case

Inte: BARFLY VENTURES, LLC, et al.

Debtor

Company Totals
s we

     

Soe ES

221 - Barfly Ventures-Partners

Earnings 4
Gross

    
    

Statutory Deductions

    
     

    

Payroll Register - MOR 4a - Payroll Summary 3

Case No. 20-1947-jwb
Reporting Period: August 2, 2020

  

Voluntary Deductions

 

 

 

 

 

 

 

 

Eamings Analysis CAR Car A 7,300.00 CEL Cellphone Allow 350.00 SET Self employ Tax 2530.25

Memo Analysis: ERH ER HTH 1221.95 ERL ER Life 11.52 Cont
Contribution Contribution

Voluntary Ded. Analysis CK1 CHECKING 33,861.11 CK2 CHECKING 7,500.00 DNT Dental 203.78 HEA Health 1,260.27
IDN {D Theft 13.46 LONLTD 2.86 NQD NQDC $ 350.00 SV1 SAVING 79.34)
TDO TeleDoc 450 VLF Vai Life 26.42 vsP Vision’ . 38.19

Net Payroll : 0.00 Checks : 0 Flagged : . ° eVouchers : 3

Total Deposits : 35440.45 Vouchers 8 Net Cash Pays 1,000.00. or More : Paper Vouchers Printed : q

Net Voids : 0.00 Adjustments: 0 Fe?

Net Cash : 35,440.45

 

 
09/23/2020 Page 17 of 18

327 Filed:

20-01947-jwb Doc#

Case

Inre: BARFLY VENTURES, LLC, et al.
Debtor

      

er rll?

  

   

Caan

     

 

33,153.68

  
             
  

 

 

 

ia mse aes

Payroll Register - MOR 4a - Payroll Summary 4

Case No. 20-1947-jwb
Reporting Peried: August 2, 2020

   

rarer tay

    

[Net rd

   

    

 

  

 

 

 

 

 

221 - Barfly Ventures-Partners Or 0.09 Total Deductions 37,339.93 8 Pays|
0.00 = Eamings 4 0.00; 0.00]
4,186.25 Gross. 37,338.93
Eamings Analysis CAR Ca Alowaree CEL Cellphone Allow 350,00 SET Self Employ Tax 253025
Cont,
Memo Analysis ERH ER HTH Contribution 4,221.95 ERL ER Life 41.52
Conti
Vauntary Ded. Analysis K1 CHECKING 33,861.11 CK2 CHECKING 1,500.00 BNT Dental 203.78 HEA Health 7,260.21]
{DN ID Theft 13.46 LONLTD 286 . Noo NQDC $ 350.00 SVi SAVING 79.34)
WO Tdaoc 4.50 VLF Vol Life 26.42 SP Vision 38.19"
NetPayral 0.00 Checks 0 Pregge ; avauchers; a
Tota! Daposits : 354.40.45 Vouchers : 8 Net Cacti Pays 1,000.00 or More: Paper Vouchers Printed : 0
Nat Voids: 0,00 Adusiments: a
NetCash: 35,440.45 oo

 

 

 
Case:20-01947-jwo Doc #:327 Filed: 09/23/2020 Page 18 of 18

Inre: BARFLY VENTURES, LLC, et al. Case No. 20-1947-jwb
Debtor Reporting Period: August 2, 2020

ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Total Accounts Receivable at the

+ Amounts billed the

- Amounts collected the

Total Accounts Receivable at the end of the

0-30 0
31-60 old
61 - 90 old
91+ 0 .
Total Accounts Receivable
considered uncollectible Debt
Receivable

 

DEBTOR QUESTIONNAIRE

   

ete

1. Have any assets been sold or transferred outside the normal course of business xX
this reporting period? If yes, provide an explanation below.

 

2. Have any funds been disbursed from any account other than a debtor in possession x
account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation xX
below.

 

 

4. Are workers compensation, general liability and other necessary insurance x
coverages in effect? If no, provide an explanation below.

 

5. Has any bank account been opened during the reporting period? If yes, provide x
documentation identifying the opened account{s). If an investment account has been opened
provide the required documentation pursuant to the Delaware Local Rule 4001-3.

 

 

 

 

 

Debtor Questionnaire explanation.
